Order insofar as appealed from unanimously reversed on the law without costs and matter remitted to Monroe County Family Court for further proceedings, in accordance with the following memorandum: On this record, it is impossible to determine the basis for the denial of the relief sought by the Department of Social Services. It would appear that the Department was entitled to arrears under Social Services Law § 348 (2) unless arrears were reduced or annulled upon a showing of good cause for failure to apply for such relief prior to the accrual of such arrears, pursuant to Family Court Act § 455 (5). We therefore remit the matter to Family Court for such further proceedings as are deemed appropriate, including findings of fact and conclusions of law sufficient to permit appellate review. We also note that, although respondent failed to contest the amount of arrears, no competent proof of the amount of arrears was introduced before the Hearing Examiner (see, Family Ct Act § 439 [d]). (Appeal from order of Monroe County Family Court, Gibbs, H.E. — arrears.) Present —Dillon, P. J., Green, Pine, Balio and Davis, JJ.